Citation Nr: 1220307	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-37 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to September 2003.

This matter came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in December 2010; the transcript is of record.  This matter was remanded in March 2011.

In an April 2012 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent disability rating, and residuals, chronic right wrist sprain, assigning a 10 percent disability rating, both effective August 31, 2006.  Such rating decision was issued to the Veteran in May 2012.  The grant of service connection for these disabilities constituted a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level.  Thus, those issues are not currently in appellate status.  Id.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, sinusitis had its onset during the Veteran's active service.  


CONCLUSION OF LAW

Sinusitis was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking service connection for sinusitis.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations arise, the requirements of which are set forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he developed respiratory problems while serving in the Southwest Asia theater of operations.  

An April 2001 service treatment record reflects complaints of sinus pain and congestion for five days.  The assessment was upper respiratory infection (URI).  On follow-up eight days later in May 2001, it was noted that he had finished antibiotics and his URI had resolved.  A February 2002 service treatment record reflects complaints of an URI for a week.  The Veteran complained of persistent nasal congestion.  There were no complaints of cough or fever.  The assessment was URI.  On follow-up six days later, the Veteran complained of persistent nasal congestion and cough.  The assessment was URI, nasal congestion and cough not resolved.  

In April 2006, the Veteran underwent a VA otolaryngology consultation complaining of sinusitis.  He complained of five to six episodes of sinusitis over the last year.  He reported that this has been going on for two to three years.  He stated that the episodes cause pressure in the frontal region as well as over his maxillary sinuses, which are very tender.  He has taken courses of amoxicillin for his sinusitis as well as Augmentin.  A CT scan of the max face was ordered in March 2006 which had not been scheduled.  The Veteran was prescribed nasal saline spray and flunisolide should he be having chronic sinusitis within his maxillary sinuses.  

A January 2007 VA outpatient treatment record reflects an assessment of possible sinusitis.

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that he did not have any problems with his sinuses before service and he was exposed to a number of irritants in the Middle East.  The examiner noted that he has been getting multiple sinus infections per year, about 4-5, requiring antibiotic therapy, most recently with Augmentin, a very strong antibiotic.  The Veteran noted that his symptoms persist, consisting of purulent discharge from the noise, headaches, and often nasal obstruction.  The assessment was chronic sinusitis.  The examiner stated that his claims folder contains evidence that he was treated for multiple upper respiratory tract infections, which there seems to be some confusion as to whether these were simple URIs or his sinuses were involved.  Evidently, no studies were done at that time to prove whether or not these were actual sinus infections, but based on the fact that he was in the Middle East, where there is known to be significant irritants that can cause inflammation, the examiner believed it is more likely than not that since he did have these URIs, which without resorting to mere speculation, the examiner could not say whether or not these were actual sinus infections, but he is certainly experiencing chronic sinusitis at this time without about 4-5 infections per year, requiring antibiotic therapy.  Thus, without resorting to mere speculation, since the examiner did not know whether the URIs were indeed sinus infections, the examiner could not say whether or not the sinus infections he has now are merely a continuation of the infections that he had during service, but if these URIs were simply sinusitis but labeled as URIs, then on a more likely than not basis, it would be the situation that his current infections are a continuation of the infections he had in service.  

As detailed, it is not clear that the Veteran suffered from sinusitis in service, but the fact remains that the Veteran did suffer from multiple URIs.  As the April 2011 VA examiner explained, no studies were performed during service to verify sinus infections.  Upon seeking treatment for sinusitis in April 2006, the Veteran reported symptoms had been ongoing for the prior two to three years, of which constitutes a portion of his active service.  In light of the service treatment records reflecting treatment for URIs; the Veteran's service in the Middle East and likely exposure to irritants; the Veteran's lay assertions that he has suffered from sinusitis symptoms since service; the post-service diagnosis of sinusitis; and, the VA examiner's statements of a possible relationship to service, the Board finds the evidence is at least in equipoise regarding the claim that sinusitis had its onset in service.  



	(CONTINUED ON NEXT PAGE)


Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted.  


ORDER

Entitlement to service connection for sinusitis is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


